WALKER, J. J.
We are of opinion that the complaint in this case is subject to the demurrer which was interposed to it. It undertakes to charge the defendant with liability on a contract for the rent of a storehouse. Its averment that “the storehouse and lot were rented to the Enterprise Jewelry Company” would be sustained by proof of a contract to that effect entered into under that name by some person, firm, or corporation other than the defendant. The subsequent averment that the defendant “did a jewelry business in said premises under the name and style of the Enterprise Jewelry Company” does not identify the defendant as the maker of the contract previously alleged, as that averment could be sustained by proof that the defendant so did business in the storehouse after it had been rented by another party under the name mentioned. The complaint does not show that the defendant was a party to or liablé on the contract counted on.
Reversed and remanded.